1
                                                                       JS-6
2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   KRISTINA WENNINGER, an individual, )             CASE NO. 2:18-cv-04227-R-MRW
                                                  )   [Assigned to the Hon. R. Gary
12                       Plaintiff,               )   Klausner in Courtroom 880]
13                                                )
     vs.                                          )
14                                                )   ORDER RE: STIPULATION TO
15   COUNTY OF LOS ANGELES, a public )                DISMISS WITHOUT PREJUDICE
     entity; KENNETH R. ELLISON, in his           )
16   individual and official capacity; JOSEPH )
17   A. GARCIA, in his individual and official )
     capacity; CHRISTIE PARKIN, in her            )
18   individual and official capacity; HOLLY )
19   BRUCE, in her individual and official        )
     capacity; ROGER PAUL HUMBARGER, )
20   in his individual and official capacity;     )   Complaint Filed: 05/18/2018
21   MARCO SALAMANCA, in his individual )
     and official capacity; ARTHUR SEGURA, )          Trial Date:      10/08/2019
22   in his individual and official capacity;     )
23   MARY ANN LAGUE, in her individual )
     and official capacity; DEREK LOCKLIN, )
24   in his individual and official capacity; and )
25   DOES 1-20, inclusive,                        )
                         Defendants.              )
26

27           The Court, having reviewed the Parties’ Stipulation to Dismiss Without

28   Prejudice, and finding good cause, orders as follows:
     21278

                                                 1
             ORDER RE: STIPULATION TO DISMISS WITHOUT PREJUDICE
1               The case is dismissed without prejudice;
2               The Court will retain jurisdiction over this matter until December 6,
3                 2019 or until such time as the parties file a Stipulation for Dismissal
4                 with Prejudice.
5

6    IT IS SO ORDERED.
7

8    DATED: October 7, 2019
9
                                           By: ________________________________
10                                              Hon. R. Gary Klausner
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     21278

                                                2
             ORDER RE: STIPULATION TO DISMISS WITHOUT PREJUDICE
